Title: To James Madison from Maury & Latham, 1 November 1821
From: Maury & Latham
To: Madison, James


                
                    
                        Sir,
                        Liverpool 1 Novr 1821
                    
                    Annexed we beg to hand you your Account Current1 shewing a balance in your favor of £21.15.2 which we hope will be found correct.
                    Since our last letter no material alteration has taken place in our Tobacco market—holders of it continue firm at the late advance. We have the honor to be Sir Your most obedient servants
                    
                        Maury & Latham⅌ William Maury
                    
                
                
                
                    [Enclosure]
                    Dr Jas Madison Esq in acct currt & intst to 3d March 1822 with Maury & Latham Cr 1821
                    
                        
                            1821
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            1821
                            
                            
                            
                            
                        
                        
                            Mar
                            22
                            To invoice of 10 sacks salt
                            2
                            17
                            7
                            May
                            25
                            282
                            
                            24
                            Oct 10 By nett proceeds of 14
                            
                            
                            
                            
                        
                        
                            Sep
                            28 "
                            your dft on us favor
                            
                            
                            
                            
                            
                            
                            
                            
                            hhds tobo ⅌ Glide
                            278
                            3
                            5
                            Mar 3
                        
                        
                            
                            
                            Mackay & Campbell
                            250
                            
                            
                            Nov
                            30
                            93
                            3
                            38
                            
                            
                            
                            
                            
                        
                        
                            Octo
                            31 "
                            postages
                            
                            4
                            8
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            " "
                            interest ⅌ account
                            3
                            6
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            " "
                            balance carried down 
                            21
                            15
                            2
                            Mar
                            3
                            
                            
                            
                            
                            
                            
                            
                            
                        
                        
                            
                            
                            
                            £278
                            3
                            5
                            
                            
                            
                            3
                            6
                            
                            £278
                            3
                            5
                            " "
                        
                        
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            " 31 " balance brought down
                            21
                            15
                            2
                            " "
                        
                        
                            
                            
                            Errors excepted
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                        
                    
Liverpool 31st October 1821
  Maury & Latham
    ⅌ William Maury                    
                    

                         
                
            